SECTION 16 POWER OF ATTORNEY E. BLAKE MOORE JR.The undersigned hereby constitutes and appoints the individuals named on Schedule A attached hereto and as may be amended from time to time, or any of them signing singly, with full power of substitution and resubstitution, the undersigned's true and lawful attorney infact to:1. as may be required, prepare, execute in the undersigned's name and on the undersigned's behalf, and submit to the United States Securities and Exchange Commission (the "SEC") a Form ID, including amendments thereto, and any other documents necessary or appropriate to obtain codes and passwords enabling the undersigned to make electronic filings with the SEC of reports required by Section 16(a) of the Securities Exchange Act of 1934, as amended (the "Act"), or any rule or regulation of the SEC;2. execute Forms 3, 4 and 5 in accordance with the Act and the rules and regulations thereunder for and on behalf of the undersigned, in the undersigned's capacity as a Section 16 reporting person of the applicable registered investment companies (and any successor companies) listed on Schedule A attached hereto, as amended from time to time, and any other registered investment company affiliated with or established by, or which is advised by, Allianz Global Investors Fund Management LLC or any successor firm in a similar advisory capacity, for which the undersigned becomes a Section 16 reporting person (each, a "Trust"),3. do and perform any and all acts for and on behalf of the undersigned which may be necessary or desirable to complete and execute any such Form 3, 4, or 5, complete and execute any amendment or amendments thereto, and timely file such form with the SEC and any stock exchange or similar authority, and4. take any other action of any type whatsoever in connection with the foregoing which, in the opinion of such attorney in fact, may be of benefit to, in the best interest of, or legally required by, the undersigned, it being understood that the documents executed by such attorney in fact on behalf of the undersigned pursuant to this Power of Attorney shall be in such form and shall contain such terms and conditions as such attorney in fact may approve in such attorney in facts discretion.The undersigned hereby grants to each such attorney in fact full power and authority todo and perform any and every act and thing whatsoever requisite, necessary, or proper to be done in the exercise of any of the rights and powers herein granted, as fully to all intents and purposes as the undersigned might or could do if personally present, with full power of substitution and resubstitution or revocation, hereby ratifying and confirming all that such attorney in fact, or such attorney in facts substitute or substitutes, shall lawfully do or cause to be done by virtue of this Power of Attorney and the rights and powers herein granted. The undersigned acknowledges that the foregoing attorneys in fact, in serving in such capacity at the request of the undersigned, are not assuming, nor is any Trust assuming,any of the undersigned's responsibilities to comply with Section 16 of the Act.This Power of Attorney shall remain in full force and effect until the undersigned is no longer required to file Forms 3, 4, and 5 with respect to the undersigned's holdings of and transactions in securities issued by any Trust, unless earlier revoked by the undersignedin a signed writing delivered to the foregoing attorneys in fact.IN WITNESS WHEREOF, the undersigned has caused this Power of Attorney to be executed asof this 29th day of December, 2008. /s/ E. Blake Moore Jr. E. Blake Moore Jr. SCHEDULE AFUND NAME AND SYMBOL1. NFJ DIVIDEND, INTEREST & PREMIUM STRATEGY FUNDNFJ2. NICHOLAS-APPLEGATE CONVERTIBLE & INCOME FUND NCV3. NICHOLAS-APPLEGATE CONVERTIBLE & INCOME FUND II NCZ4. NICHOLAS-APPLEGATE EQUITY & CONVERTIBLE INCOME FUNDNIE5. NICHOLAS-APPLEGATE GLOBAL EQUITY & CONVERTIBLE INCOME FUND NGZ6. NICHOLAS-APPLEGATE INTERNATIONAL & PREMIUM STRATEGY FUNDNAI7. PCM FUND, INC. PCM8. PIMCO CALIFORNIA MUNICIPAL INCOME FUND PCQ9. PIMCO CALIFORNIA MUNICIPAL INCOME FUND II PCK10.PIMCO CALIFORNIA MUNICIPAL INCOME FUND III PZC11.PIMCO CORPORATE INCOME FUND PCN12.PIMCO CORPORATE OPPORTUNITY FUND PTY13.PIMCO FLOATING RATE INCOME FUNDPFL14.PIMCO FLOATING RATE STRATEGY FUND PFN15.PIMCO GLOBAL STOCKSPLUS & INCOME FUNDPGP16.PIMCO HIGH INCOME FUNDPHK17.PIMCO INCOME OPPORTUNITY FUND PKO18.PIMCO MUNICIPAL ADVANTAGE FUND INC. MAF19.PIMCO MUNICIPAL INCOME FUND PMF20.PIMCO MUNICIPAL INCOME FUND II PML21.PIMCO MUNICIPAL INCOME FUND IIIPMX22.PIMCO NEW YORK MUNICIPAL INCOME FUND PNF23.PIMCO NEW YORK MUNICIPAL INCOME FUND II PNI24.PIMCO NEW YORK MUNICIPAL INCOME FUND IIIPYN25.PIMCO STRATEGIC GLOBAL GOVERNMENT FUND INC.RCSINDIVIDUALS APPOINTED AS ATTORNEY-IN-FACT, WITH FULL POWER OF SUBSTITUTION AND RESUBSTITUTIONFor any filings made on behalf of E. Blake Moore Jr. prior to January 14, 2009, Mr. Moorehereby confirms that the following individuals were his attorney-in-fact:1.Brian S. Shlissel2.Lagan Srivastava For all filings made on or after January 14, 2009, the following persons are appointed as attorney-in-fact:1.Thomas J. Fuccillo2.Lagan Srivastava3.Ann Morgan 4.Wayne Miao
